Citation Nr: 1122303	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  04-43 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals of a right lateral meniscectomy with retained metallic foreign body from August 6, 2004 to September 1, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals of a right lateral meniscectomy with retained metallic foreign body from September 2, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In November 2007, the Board remanded the claim for additional evidentiary development.  In June 2010 the Board denied the claim.

In a March 2011 Joint Motion for Remand, the Secretary and the Veteran moved for the United States Court of Appeals for Veterans Claims (Court) to issue an order vacating the Board's June 2010 decision.  In April 2011, the Court vacated the June 2010 decision and remanded the case.  The issue is now again before the Board.  

The issue of entitlement to an evaluation in excess of 10 percent for post-operative residuals of a right lateral meniscectomy with retained metallic foreign body from September 2, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From August 6, 2004 to September 1, 2009, the Veteran's right knee disability was not productive of a compensable limitation of either flexion or extension of the right leg, or by evidence of any locking, subluxation or lateral instability.

2.  Resolving reasonable doubt in the Veteran's favor, from August 6, 2004 to September 1, 2009, the evidence demonstrated arthritic changes, and a noncompensable limitation of motion accompanied by pain. 

CONCLUSIONS OF LAW

1.  Between August 6, 2004, and September 1, 2009, the criteria for an evaluation in excess of 10 percent for post-operative residuals of a right lateral meniscectomy with retained foreign body were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261 (2010).  

2.  The criteria for a separate 10 percent disability evaluation for arthritis with limitation of motion due to pain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Board finds that in this case the requirements of 38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007 correspondence of the information and evidence needed to substantiate and complete his claim of entitlement to an increased rating for the right knee disability, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and notice how ratings and effective dates are determined.  The claim was readjudicated in a September 2009 supplemental statement of the case.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Ratings-Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected right knee disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a service-connected disability adversely affects the appellant's ability to function under the ordinary conditions of daily life, and an assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Rating factors for a musculoskeletal disorder include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran asserts that his right knee disability warrants a higher evaluation.

The evidence shows that during service, the Veteran sustained an injury to his right knee and underwent surgery for a torn lateral meniscus.  In December 1961, he was granted service connection for post-operative residuals of a right lateral meniscectomy and assigned a 10 percent disability rating under Diagnostic Code 5259, effective February 3, 1961.  

The Veteran filed a claim of entitlement to an increased rating on August 6, 2004.  An August 2004 rating decision continued the 10 percent rating for the right knee.  In February 2005, a decision review officer determined that a retained metal foreign body was a component of the underlying service-connected right knee disorder.

This Veteran's right knee disability is rated under Diagnostic Code 5259 for symptomatic semilunar removal of cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  This code provides for the assignment of a 10 percent rating where there is evidence of a symptomatic knee status post semilunar removal of cartilage.  A 10 percent rating is the highest disability rating provided by Diagnostic Code 5259.

Ratings in excess of 10 percent may be awarded for knee disabilities based either on limitation of motion or on instability.

Under Diagnostic Code 5260 a limitation of flexion of the leg warrants a noncompensable rating if flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees, and a 20 percent rating is to be assigned when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261 a limitation of extension of the leg warrants a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, and a 20 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261(2010).  

Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 applies to evaluation of "other" knee impairment, such as recurrent subluxation or lateral instability.  Under this diagnostic code, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability, and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.

VA's General Counsel has determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violating the rule against pyramiding set forth at 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

The Court has held that diagnostic codes involving disability ratings for limitation of motion of a part of the musculoskeletal system do not subsume 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Limitation of motion in the affected joint or joints is a common manifestation of arthritis, and the Court has indicated that Diagnostic Code 5003 is to be "read in conjunction with" section 4.59 and that Diagnostic Code 5003 is "complemented by" section 4.40.  Thus, 38 C.F.R. §§ 4.40, 4.45, and 4.59 all appear to be applicable in evaluating arthritis.  VAOPGCPREC 9-98 (August 14, 1998).

At a May 2004 VA examination, the Veteran reported having a "tearing sensation," and that his right knee felt weak and stiff.  He denied any swelling, heat or redness.  There was no instability or giving way, but the appellant felt that the joint locked in place at times, and he reported a lack of endurance.  He stated that his leg went numb after standing for long periods of time or walking on hard surfaces.  He stated that he wore a brace on the right knee constantly.  He had no episodes of dislocation or subluxation or constitutional symptoms of inflammatory arthritis.  He reported that he was retired from his desk job but while he was working he had difficulty when he had to walk to and from his desk on hard floors.  

Physical examination revealed a bony prominence and a scar on the lateral aspect of the right knee.  Strength in the lower extremities was 5/5 and symmetrical.  There was a slight deficit in the muscle mass on the right, with the calf measuring 38 centimeters in circumference on the right and 39 centimeters on the left, and the thigh measuring 48 centimeters on the right and 50 centimeters on the left.  Extension of the right knee was to 0 degrees and flexion was to 115 degrees.  Anterior drawer sign and valgus and varus strain were negative.  There was mild crepitus in both knees on passive range of motion.  Sensation to vibration was diminished in the lower extremities, right greater than the left.  It was noted that x-rays taken in 1986 did reveal some degenerative changes consistent with the previous injury and surgery, as well as a retained metallic foreign body at the superior aspect of the patella.  Current x-rays were negative for degenerative joint disease.  There was an incidental finding of a 6 millimeter linear metallic foreign body in the suprapatellar area.  The examiner commented that the examination of the right knee did not reveal any pain, weakness, fatigability, incoordination or instability.  There was a decreased range of knee motion.  There was no objective evidence that during flare-ups or with repeated use there would be additional loss of range of motion.

A private medical evaluation of the right knee conducted in October 2004 revealed minimal tenderness upon palpation of the area around the patella.  There was some tenderness at the medial joint line.  There was no instability.  The impression was knee pain.  The physician was not entirely convinced that it was coming from the knee joint itself and that it may be a claudication-type pattern.  An MRI revealed a bit of narrowing in the lateral compartment where the lateral meniscus was excised.  There were some degenerative changes, nothing seen medially.

A January 2005 VA treatment report reveals that the Veteran underwent an evaluation of his right knee.  Examination showed full range of motion with slight pain on palpation of the bilateral medial and lateral joint line on the right.  Slight crepitus was noted.  There was no obvious effusion, and there was no ligament laxity evident.  The diagnosis was slight osteoarthritis of the lateral joint line of the right knee per recent MRI.  

Following appellate review in November 2007, the Board remanded the claim for further VA examination to determine the severity of the right knee disorder.

The Veteran underwent a VA examination in September 2009.  He reported that he experienced intermittent dull pain in the right medial portion and around the knee cap area that sharpens four to five times daily depending on use.  He used over the counter products for treatment.  He indicated that he occasionally uses a brace.  He was currently retired.  He stated that activities such as prolonged standing or driving were affected because of the knee.  He reported that he started having tingling on the bottom of the right foot that started intermittently in 2004 and that he started noticing increased weakness in the right knee.  He indicated that the tingling now is near constant, especially with use of the foot.  The examiner noted that the Veteran had undergone lumbar surgery in May 2008.  

Physical examination revealed that the Veteran's gait was within normal limits.  There was no swelling or tenderness of the right knee.  There was no perpatellar effusion or clearly appreciable joint effusion.  Flexion was to 120 degrees.  The Veteran reported having slight pain and stiffness from 100 to 120 degrees, but he was unable to move beyond 120 degrees.  Extension was to 0 degrees.  There was some mild fatigability and pain noted without any appreciable weakness.  Lachman's was negative.  Anterior and posterior drawer signs were negative.  There was no evidence of any knee instability.  On neurological examination, the Veteran did not demonstrate any decreased sensation in the plantar surface.  He was able to heel walk and toe walk.  There was no evidence of any weakness of the dorsiflexors of the right foot.  Patellar reflexes were +2 bilaterally.  The diagnosis was residuals of right lateral meniscectomy with retained metallic foreign body.  

The examiner noted the presence of some mild pain and fatigability without any significant weakness.  The stated that it was feasible with flare-ups that the pain and fatigability can limit range of motion by 20 to 30 degrees, including with repetitive use.  The examiner felt that the condition had a mild effect on activities of daily living and no significant effect on employability.  With regard to the Veteran's report of tingling in the bottom of the right foot, the examiner felt that it was consistent with an L5 radiculopathy and that this was more likely than not due to his spinal stenosis.  The examiner concluded that the Veteran's knee condition did not cause or exacerbate this condition.  
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for the service-connected right knee disability.  

The currently assigned 10 percent evaluation is the only evaluation available under Diagnostic Code 5259.  Thus, a higher rating under this code is not ascertainable. Also, there are some diagnostic codes for disability of the knee and leg that are simply not applicable to the current service-connected disability.   As the Veteran does not have ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263), the related diagnostic codes are not appropriate to use in rating this disability.

Moreover, with respect to any neurological impairment, the September 2009 VA examiner concluded that the tingling described by the Veteran in the bottom of his right foot was more likely due to lumbar radiculopathy associated with nonservice connected spinal stenosis, and not the right knee disorder.  The examiner opined that the right knee did not cause or exacerbate any back disorder.  Furthermore, evaluation of the right knee did not reveal any additional disability due to the retained metallic foreign body in the right knee.  

There is no medical evidence of recurrent subluxation or lateral instability on VA examinations conducted in May 2004 and September 2009.  Consequently, an evaluation under Diagnostic Code 5257 is not warranted.  Uniformly, no instability was found at any VA examination.  The evidence of record also does not show that the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Accordingly, an evaluation under Diagnostic Code 5258 is also not warranted.  Thus, given the Veteran's symptomology, a 10 percent rating for symptomatic semilunar removal of cartilage is the highest schedular rating available to the Veteran.

The Board finds, however, that a separate 10 percent rating is warranted based on objective findings of arthritis and painful motion.

As previously noted, limitation of motion is rated under the provisions of Diagnostic Codes 5260 and 5261, for rating limitation of flexion and extension of the knee.  Under these Diagnostic Codes, a noncompensable rating is assigned where there is limitation of extension to 5 degrees and limitation of flexion to 60 degrees.  The normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  Review of the findings discussed above reveals that on VA examination in May 2004, flexion of the right knee was limited to 115 degrees with no additional loss of range of motion during flare-ups.  In November 2009, flexion in the Veteran's right knee was limited to 120 degrees, with pain beginning at 100 degrees.  The examiner further commented that with flare-ups, the range of motion can be reduced by 20 to 30 degrees.  Such a loss could limit flexion to 90 to 100 degrees.  Extension has been repeatedly found to be full at 0 degrees.  

The objective findings as to any loss of right knee motion even at their most severe, were not so severe to meet the criteria established for a noncompensable rating under the codes for rating limitation of motion.  Thus, neither Diagnostic Code 5260 or 5261 provides a basis for an increased rating.  

Diagnostic Code 5003, however notes that when there is a limitation of motion of a joint which is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is in order for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings to include satisfactory of evidence of painful motion.  

In DeLuca the Court found that Diagnostic Code 5201, limitation of motion of the arm, "did not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14 did not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 206.  In this case, there is evidence of arthritis and pain on motion.  While the evidence has not demonstrated limitation of motion that meets the requirements for even a 0 percent disability rating, the Veteran does show less than a full range of right knee flexion.  Thus, resolving reasonable doubt in the appellant's favor, the Board finds that a separate 10 percent disability rating is warranted as there is evidence of arthritis, pain on motion and limitation of motion where the Veteran would otherwise not be eligible for a disability rating based on limitation of motion alone.  38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98 (August 14, 1998).

There is no suggestion in the objective record that the Veteran's right knee disability has markedly interfered with his ability to work at the present time; nor is there any evidence that he has required frequent periods of hospitalization for treatment of this right knee disorder.  The rating criteria fully encompass the nature of the appellant's disability.  Therefore, the Board finds no exceptional circumstances in this case that would warrant referral for consideration of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, the Veteran is shown to have retired from his place of employment and the September 2009 VA examiner specifically noted that the right knee disorder had no significant effect on the appellant's employability.  Thus the Board finds that the Veteran's right knee disorder does not entitle him to a total disability rating based on individual unemployability.  


ORDER

Entitlement to a disability rating in excess of 10 percent for post-operative residuals of a right lateral meniscectomy with retained foreign body is denied.

A separate 10 percent rating is granted for post-operative residuals of a right lateral meniscectomy with retained foreign body, based on evidence showing arthritis with pain on motion, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As the Veteran's last VA examination was conducted almost two years ago his symptomatology may have changed.  Accordingly, the Veteran should be afforded a new VA examination for the purpose of determining the current severity of his right knee disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to schedule the Veteran for a VA examination to determine the nature and extent of his right knee disability in accordance with the latest pertinent AMIE worksheets.  The claims folder with a copy of this remand is to be made available to the examiner prior to the examination.  All indicated tests, to include range of motion studies, must be accomplished.

The report must address the range of right knee motion with notations as to the point in any arc of motion at which the Veteran experiences pain.  The physician must identify and completely describe any other current symptomatology, including any functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The physician must address whether the Veteran experiences flare-ups.  If so, to the extent possible, any additional functional loss or limitation of motion during such flare-ups should be described.  The physician must describe the nature and extent of any right knee instability.  

2.  The AMC/RO should review the medical examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO must implement corrective procedures at once.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


